Citation Nr: 0204527	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
secondary to diabetes mellitus.  

2.  Entitlement to service connection for a back disorder.

3.  Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.  

4.  Evaluation of hypertension, currently rated as 10 percent 
disabling.

5.  Evaluation of major depressive disorder, currently rated 
as 10 percent disabling.

6.  Evaluation of hepatitis C status post liver transplant 
with abdominal scarring currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had over 23 years of active service and was 
discharged in June 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an eye 
disorder, hearing loss, an enlarged spleen, a parasinus 
disorder, flatulence, left knee scar, left thigh scar, left 
shoulder scar, left axilla scar, a low back disorder, and low 
blood count, and granted service connection for diabetes 
mellitus, hypertension, major depressive disorder, hepatitis 
C status post liver transplant with abdominal scarring, and 
residuals of left little finger fracture.  In March 1997, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  Thereafter, he perfected his appeal as 
to the issues of service connection for an eye disorder as 
secondary to diabetes mellitus and a low back disorder, and 
as to the issues of the assigned ratings for diabetes 
mellitus, hypertension, major depressive disorder, and 
hepatitis C status post liver transplant with abdominal 
scarring.  

The Board notes that although the veteran's claim of service 
connection for a low back disorder was denied as not well-
grounded, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim.  As such, the veteran's 
claim of service connection for a low back disorder will be 
considered on the merits.  Although the RO denied the claim 
as being not well-grounded, the veteran has been provided 
pertinent regulatory information regarding service connection 
and he has advanced arguments as to the merits of this claim.  
As such, consideration of the claim on the merits does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that since the veteran did not perfect an 
appeal as to any other issue addressed in the February 1997 
rating decision, no other issues are in appellate status.  


FINDINGS OF FACT

1.  The veteran has presbyopia which is refractive error; the 
veteran does not have diabetic retinopathy or other eye 
disorder as related to his diabetes mellitus.  

2.  The veteran does not have a back disorder due to disease 
or injury during service and his current complaints of back 
pain are not derived from an inservice disease or injury.  

3.  The veteran's diabetes mellitus was controlled during 
1996 by insulin and diet and since 1997 has been controlled 
by diet alone.  

4.  During the course of the appeal, the veteran's blood 
pressure readings show that his diastolic pressure was never 
110 or more and his systolic pressure was never 200 or more.

5.  Prior to January 13, 1999, the veteran's major depressive 
disorder resulted in severe impairment in his ability to 
establish or maintain effective or favorable relationships 
with people as well as severe industrial impairment, but did 
not cause the attitudes of all contacts except the most 
intimate to be so adversely affected as to result in virtual 
isolation in the community; the veteran to have totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran to be demonstrably unable to obtain or retain 
employment. 

6.  As of January 13, 1999, the veteran's major depressive 
disorder resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but has 
not caused occupational and social impairment with reduced 
reliability and productivity or definite impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people as well as definite industrial 
impairment.  There was improvement.

7.  The veteran underwent a liver transplant during service; 
current residuals consist of mild gastrointestinal 
disturbances which do not require dietary restriction or 
other therapeutic measures; the veteran does not have daily 
fatigue, malaise, and anorexia with minor weight loss and 
hepatomegaly nor has he had incapacitating episodes.


CONCLUSIONS OF LAW

1.  An eye disease or injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(c), 3.304 (2001).

2.  An eye disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).

3.  The veteran does not have a back disorder due to disease 
or injury in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2001).  

5.  The criteria for a rating in excess of 10 percent for 
hypertension, under the rating criteria in effect prior to 
and since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2001); Diagnostic Code 7101 (1997).

6.  The criteria for a rating of 70 percent for major 
depressive disorder are met from June 7, 1996 to January 12, 
1999, and the criteria for a 30 percent rating, but no more, 
are met from January 13, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9434 (2001); 38 C.F.R. § 4.132 Diagnostic Code 9434 (1996).

7.  The criteria for a rating of in excess of 10 percent for 
hepatitis C status post liver transplant with abdominal 
scarring are not met for the period from June 7, 1996 to May 
30, 2001, but the criteria for a 30 percent rating are met 
effective May 31, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.115, Diagnostic Code 7351 
(2001); Diagnostic Code 7345 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 1997 rating decision; April 1997 statement of the 
case; and November 2000 supplemental statement of the case, 
of the reasons and bases for the denial of his claims.  In 
February 2001, the veteran was specifically notified of the 
provisions of VCAA.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statement of the case, and VCAA letter informed the veteran 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's medical records have been obtained and he 
has been afforded multiple VA examinations.  The Board notes 
that the veteran did not report for his last scheduled VA 
diabetes mellitus examination.  In October 2001, he was 
notified that he had missed this examination and was given an 
opportunity to report for a new examination.  The veteran was 
informed that if he did not respond, his claim would be 
reviewed on the current record.  The veteran did not respond 
to that letter, and, as such, is being reviewed on the 
record.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claims.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision. 


Background

With regard to claimed eye and back disorders, the service 
medical records show the following.  A December 1976 
reenlistment examination revealed that the veteran's vision 
was 20/20 in both eyes.  No back abnormality was diagnosed.  
In January 1980, the veteran was involved in a physical 
altercation.  It was noted that there was tender ecchymosis 
of the left eye.  In September 1981, the veteran was placed 
on limited duty due to low back pain.  In March 1982, the 
veteran was treated for chronic low back pain.  The examiner 
noted that the back pain initially began in 1979 when the 
veteran fell on his back.  In April 1982, the veteran 
reported that he had had chronic lumbar back pain since an 
accident in 1979 when he fell on his back.  Current 
evaluation revealed chronic ligamentous back strain and 
severe chronic back pain.  The veteran thereafter began 
physical therapy and showed improvement.  By May 1982, he was 
returned to full duty.  A September 1982 reenlistment 
examination revealed that the veteran's vision was 20/20 in 
both eyes.  No back abnormality was diagnosed.  A February 
1988 reenlistment examination revealed that the veteran's 
vision was 20/20 in both eyes.  No back abnormality was 
diagnosed.  In May 1995, the veteran complained of low back 
pain.  He underwent a magnetic resonance imaging which showed 
mild disc bulge at the T7-T8 level, without evidence of 
associated significant spinal canal stenosis or significant 
foraminal narrowing.  In July 1995, the veteran underwent 
medical evaluation board proceedings.  At that time, it was 
noted that he originally had back pain in 1981 which was 
incurred during active duty and did not exist prior to 
service.  It was noted that he currently had thoracic spine 
back pain.  In August 1995, the veteran reported that the 
back pain was worse and that he had to wear glasses to read.  
He also complained of blurred vision.  In October 1995, he 
continued to complain of back pain.  He was released from 
active duty in June 1996.

In July 1996, the veteran filed a claim for VA disability 
compensation benefits. 

In conjunction with his claims, the veteran was afforded VA 
examinations and his VA medical records were obtained.  

August 1996 VA medical records noted that the veteran's 
diabetes mellitus was moderately well controlled.  

In August 1996, the veteran was afforded a VA general medical 
examination.  In pertinent part, the eye examination revealed 
that pupils were equal, round, reactive to light and 
accommodation.  Extraocular muscles were intact.  The 
veteran's blood pressure readings were as following: sitting 
was 140/100, lying was 140/100, and standing was 135/95.  
Physical examination also revealed abdominal scarring.  In 
addition, the veteran was diagnosed as having diabetes 
mellitus as related to steroids, post liver transplant.  It 
was noted that the veteran was taking insulin for this 
disease.  

In August 1996, the veteran was afforded a VA visual 
examination.  His uncorrected visual acuity in the right eye 
was 20/20-1 and in the left eye was 20/20-0.  The examiner 
concluded that his uncorrected visual acuity was 
satisfactory.  

In August 1996, the veteran was afforded a VA orthopedic 
examination.  Physical examination revealed normal posture 
with no deformities.  The musculature of the back was 
negative.  Forward flexion was to 95 degrees, backward 
extension was to 35 degrees, left and right lateral flexion 
were each to 40 degrees, and left and right rotation were 
each to 35 degrees.  There was no evidence of pain on motion.  
The diagnosis was chronic intermittent back pain, 
asymptomatic at this time, with normal range of motion.  
Lumbosacral back x-rays revealed no definite evidence of 
fracture, metastatic disease, disc space narrowing, or 
spondylolisthesis.  

In August 1996, the veteran was afforded a VA hypertension 
examination.  His blood pressure readings were as following: 
sitting was 140/100, lying was 140/100, and standing was 
135/95.  It was noted that the veteran was currently taking 
multiple medications to include insulin.  Examination also 
revealed that the veteran's heart was not enlarged and the 
apex beat beyond midclavicular line was negative.  The 
diagnosis was hypertension on medication, not controlled.  

In August 1996, the veteran was afforded a gastrointestinal 
examination which revealed that the veteran has daily/nightly 
episodes of flatulence and had lost weight since his liver 
surgery.  

In September 1996, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he was 
angry, depressed, and had constant thoughts of death.  He 
also reported having short term memory loss.  Mental status 
examination revealed that the veteran was oriented, alert, 
and coherent.  His appearance was neat and well-groomed with 
no mannerisms or bizarreness.  His attitude was extremely 
cooperative, but his affect was significantly depressed with 
some lability and mild inappropriate responses to some 
questions.  Perceptually, he showed some mild disturbances 
with occasional visual distortion and images of dead 
relatives.  Intellectually, he showed a significant lack of 
concentration and poor focus.  He was mildly concrete and was 
able to do only 4 numbers in a serial 7.  He had a low fund 
of information and was unable to name the vice president of 
the United States.  He showed significant concentration 
problems while clearly attempting to do the tasks with a 
great deal of diligence.  His thinking was preoccupied with 
depressive themes, but there was no evidence of delusional 
thinking or formal thought disorder.  There was some 
obsessional rumination about death.  His speech was generally 
articulate without pressure.  There was no evidence of 
psychomotor retardation.  There was some mild psychomotor 
agitation.  The veteran showed marked loss of confidence in 
himself as well as a poor ability to focus.  He was somewhat 
mildly concrete in much of his thinking.  The examiner noted 
that the veteran complained of severe insomnia.  The 
diagnosis was major depressive disorder.  His global 
assessment of function (GAF) score was 41-50.  

October 1996 VA medical records revealed that he veteran's 
blood pressure was 120/70.  In addition, in October and 
December 1996, the veteran received psychiatric treatment for 
depression, sleep problems, feelings of anger and being 
despondent.  However, the veteran reported no suicidal or 
homicidal thoughts, he just indicated that he was very 
unhappy.  In December 1996, the veteran reported decreased 
vision, but examination revealed no visible retinal lesions.  
His blood pressure was 124/70. 

In a February 1997 rating decision, the RO, in pertinent 
part, denied service connection for an eye disorder and a 
back disorder, and granted service connection for diabetes 
mellitus rated as 20 percent disabling, hypertension rated as 
10 percent disabling, major depressive disorder rated as 10 
percent disabling, and hepatitis C status post liver 
transplant with abdominal scarring rated as 10 percent 
disabling.  

The veteran appealed the denials of service connection and 
the assigned ratings.  With regard to an eye disorder, the 
veteran maintained that he had eye problems due to his 
diabetes mellitus.  With regard to a back disorder, the 
veteran related that he hurt his back during service when 
some ammunition fell on his back.  Thereafter, he related 
that he was put on light duty.  Afterwards, his back 
continued to hurt and was reinjured when he was hospitalized.  
With regard to diabetes mellitus, the veteran reported that 
he used 2 types of insulin twice a day each and was on the 
American Diabetes Association Diet.  With regard to his 
mental disorder, the veteran reported that he experienced 
bouts of anger and frustration with everyday life.  He 
related that he did not think of suicide, but believed that 
his family would be better off without him.  He also reported 
having problems with memory loss.  The veteran related that 
he was in school, but was having difficulty.  He also related 
that he and his wife had not had marital relations in many 
years because she was fearful of contracting AIDS due to the 
veteran's past blood transfusions.  He related that his only 
friend was his son-in-law.  The veteran indicated that some 
nights he got too much sleep and some nights he had insomnia.  
He related that he had panic attacks.  With regard to his 
liver disorder, the veteran related that the liver transplant 
went well, but that he still had gastrointestinal complaints 
of flatulence and diarrhea.  

In May 1997, the veteran was hospitalized for approximately 
one week for follow-up of his liver transplant.  Physical 
examination revealed blood pressure of 142/93. In addition, 
the veteran underwent an ultrasound of the right upper 
quadrant of his abdomen.  The impression was grossly 
unremarkable right upper quadrant of the transplanted liver.  
The veteran also underwent a radiotracer injection to 
determine if there was any obstruction and the testing 
revealed that there was not any obstruction.  The examiner 
did not relate current gastrointestinal complaints to the 
veteran's liver transplant.  It was noted that if the 
symptoms continued, further testing could be done to 
determine if he had inflammatory bowel disease.  

In August 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to diabetes 
mellitus, the veteran related that he takes insulin twice a 
day and experiences eye symptoms as well as leg swelling.  He 
related that he has blurry vision.  With regard to his 
depressive disorder, the veteran related that he was not 
really interacting with his family members.  He indicated 
that school and studying occupy his time.  He also related 
that he has bouts of anger and memory loss.  With regard to 
socialization, the veteran stated that he fishes with his 
son-in-law and plays baseball with the children.  With regard 
to his liver, the veteran reported that he was on medication 
to help his liver function, but feels weak in the afternoon 
and has headaches.  In addition, the veteran maintained that 
he gets sick often.  He also related that he has flatulence 
and diarrhea.  With regard to his back, the veteran related 
that he injured his back during service and was placed on 
temporary duty and still has back pain in the lower right 
side area which occasionally goes down his legs.  

In October 1997, the veteran underwent VA liver x-rays.  At 
that time, the examiner indicated that the liver, spleen, 
biliary system, and pancreas showed no focal abnormality.  
Several surgical clips were seen in the region of the porta 
hepatis, compatible with the liver transplant history.  There 
were normal portal veins and hepatic arteries identified 
without evidence of thrombus or occlusion.  The hollow 
viscous structures of the abdomen and pelvis showed poor 
small bowel opacification, but otherwise normal anatomy.  The 
vessels of the abdomen and pelvis were grossly unremarkable.  
The osseous and soft tissue structures of the abdomen and 
pelvic walls were grossly unremarkable.  The impression was 
status post liver transplant with no other abnormalities 
detected.  

In July 1998, the veteran was afforded a liver examination by 
VA.  At that time, he reported that since the liver 
transplant, he had intermittent fatigue and malaise as well 
as occasional headaches in the right frontal area, but no 
other significant complaints.  There were no problems with 
rejection of the liver and he had been maintained on 
immunosuppression without significant opportunistic 
infection.  The abdomen was soft and nontender with a well-
healed chevron incision in the upper abdominal region.  Bowel 
sounds were normoactive.  There were no masses and no 
hepatosplenectomegaly.  The diagnosis was status post liver 
transplant.  The examiner noted that the veteran was 
presently stable, responding well to immune suppression 
without evidence of rejection or recurrence of significant 
liver disease; however, he was debilitated by ongoing fatigue 
associated with his medications and his depression.   

In November 1998, the veteran was afforded another liver 
examination.  It was noted that since the liver 
transplantation, the veteran had done extremely well with no 
significant signs of rejection.  The veteran presented 
without significant complaints.  He denied abdominal pain, 
abdominal distention, jaundice, darkening of his urine, 
"acholic" stools, fevers, or malaise.  The veteran indicated 
no use of alcohol and his recurrent evaluations for hepatitis 
C virus were negative.  He had had no significant 
opportunistic infections due to his immune suppression.  The 
abdomen was soft and nontender with normal bowel sounds and 
no masses.  There was a well-healed chevron incision across 
the upper abdominal region.  Liver percussed to 10 
centimeters in the mid clavicular line.  There was no 
palpable splenomegaly.  The cutaneous examination was 
remarkable for the absence of stigmata of chronic liver 
disease.  Hepatitis C testing was negative.  The examiner 
noted that the veteran was doing well post liver 
transplantation without evidence of rejection of the liver or 
complications as a result of his immune suppression.  The 
examiner noted that the veteran's hypertension had returned 
after discontinuation of Adalat and his blood glucose 
remained elevated after discontinuation of insulin.  The 
examiner recommended that the veteran resume taking Adalat 
and an oral hypoglycemic agent along with dietary 
modifications to control the diabetes. 

In December 1998, the veteran was afforded by VA a diabetes 
mellitus examination.  The examiner noted that the veteran 
was status post liver transplant in September 1995 for 
hepatic failure secondary to hepatitis C.  In February 1994, 
the veteran developed steroid induced diabetes mellitus with 
an initial blood sugar of greater than 600 milligrams.  He 
was thereafter started on insulin.  In 1995 and 1996, his 
dose of insulin consisted of 20 units of NPH and 10 units of 
Regular insulin before breakfast and 10 units of NPH and 5 
units of regular insulin before support.  In 1997, his 
diabetes improved and he was able to discontinue insulin 
therapy altogether.  The examiner indicated that the veteran 
was on diet restriction and his weight had been stable for 
several months.  There was no history of diabetic 
ketoacidosis or insulin induced hypoglycemia.  His activities 
were not restricted.  The examiner noted that the veteran 
complained of blurred vision, but indicated that prior 
ophthalmologic examination was negative for diabetic 
retinopathy.  There were no vascular or cardiac symptoms.  
Neurologically, the veteran was noted to have some numbness 
of the toes while doing physical work on his feet.  No other 
symptoms were noted with regard to diabetes mellitus.  
Physical examination revealed blood pressure of 130/80, pulse 
84, weight 226 pounds, and height of 6 feet, 1 inch.  
Auscultation of the heart revealed a regular rhythm without 
murmur or gallop.  Both dorsalis pedis and posterior tibial 
pulses were normal in both lower extremities.  Neurological 
examination was normal with the exception of mildly 
diminished patella reflexes bilaterally and moderately 
diminished Achilles reflex bilaterally.  There was no 
Babinski sign and his gait was normal.  Eye examination 
revealed that extraocular movements were unrestricted.  The 
pupils were reactive to light and accommodation.  A 
funduscopic examination was deferred.  Skin examination was 
normal.  All pertinent testing was performed.  The diagnosis 
was status post liver transplantation; history of steroid 
induced diabetes mellitus, currently in remission; mild 
diabetic neuropathy; hypertensive cardiovascular disease, 
currently on Procardia 60 milligrams per day; past history of 
hepatitis C.  The veteran was referred for an eye 
examination.  

In December 1998, the veteran was afforded a VA examination.  
The examiner indicated that the veteran had chronic lumbago 
of undetermined etiology.  It was noted that it may be in 
fact emanating from either degenerative disc disease or 
associated facet joint arthropathy in its early stages.  
Lumbago is pain in mid and lower back; a descriptive term not 
specifying cause.  STEDMAN'S MEDICAL DICTIONARY 998 (26th Ed. 
1995).

Also, in December 1998, the veteran was afforded by VA a 
vision examination.  The examiner determined that uncorrected 
vision in the right eye on near vision was Jaeger 3 and on 
far vision was 20/20 and corrected vision on near vision was 
Jaeger 1 and on far vision was 20/20.  The examiner further 
determined that uncorrected vision in the left eye on near 
vision was Jaeger 3 and on far vision was 20/20 and corrected 
vision on near vision was Jaeger 1 and on far vision was 
20/20.  The examiner indicated that he had reviewed the 
medical records to include the veteran's history of diabetes 
and complaints of decreased vision.  It was noted that the 
veteran had ceased taking insulin and had a 4 year history of 
decreased vision.  The veteran had no complaints of ocular 
pain or incapacitation.  He complained of having trouble with 
reading and indicated that he had been using reading glasses 
for 4 years.  The examiner noted that the veteran not was 
currently receiving ophthalmologic treatment and did not have 
any malignant neoplasms.  The examiner further indicated that 
objectively, there was no diplopia, no visual field defects, 
and that his eye examination was normal.  The examiner 
concluded that the veteran had presbyopia and diabetes 
without retinopathy.  

In January 1999, the veteran was referred by VA for a 
neuropsychiatric examination.  During the interview, the 
veteran reported that he was no longer noticing memory 
problems and he was obtaining A's and B's in his college 
coursework.  The veteran indicated that his memory had been 
slower following his liver transplant, but further stated 
that there was nothing wrong with his memory, it was just 
slower than it used to be.  The veteran also related that he 
was more hesitant than he used to be.  He stated that he 
planned to be a Merchant Marine and was planning on beginning 
classroom work toward this goal once he cleared the physical 
examination.  The veteran acknowledged that he would be away 
from his family for more than half of the year, but indicated 
that he believed that he could cope more easily to life and 
make that adaptation.  The veteran also acknowledged 
continuing depression, but affirmed that he was no longer 
suicidal.  He reported that his problems with anger were 
significant, but that he coped by isolating himself from his 
family.  He related that he had difficulty being in crowds, 
but indicated that he did fine in small groups, like the 
classroom setting.  The veteran expressed his dislike for 
therapy.  The veteran described being in combat action in the 
service, but denied any feelings of post-traumatic stress.  

The examiner noted that the veteran understood the nature and 
purpose of his evaluation.  He was alert, oriented, 
attentive, and responsive.  He appeared to readily comprehend 
what was requested and typically responded quickly.  He gave 
no evidence of any difficulty with expressive language.  
There were no indicators of hallucinations nor delusions.  
There was no sensory or motor abnormalities.  The veteran's 
affect was appropriate to the content of his speech and his 
mood was euthymic.  There was no outward indication of 
depressive symptoms.  The veteran's motivation and effort 
were well within the expected range for the nature of the 
tasks.  Upon testing, the veteran scored in the average range 
for verbal memory, very superior range for visual memory, 
average range for general memory, average range for 
attention, and above average range for delayed recall.  The 
examiner noted that the results of the memory assessment 
indicated that the veteran's overall short-term memory 
capacity was average; however, the discrepancy between his 
capacity for short-term verbal recall and his ability in 
recall of visual-spatial information was significant.  

The results suggested a decline in functioning for verbal 
short-term memory such that the veteran could be described as 
presenting with a mild amnestic disorder in this area.  The 
examiner stated that such a pattern would not be inconsistent 
with his medical condition, including possibly being 
associated with his hypertension or his diabetes and/or his 
liver problems.  The examiner indicated that although 
depression could be a contributing factor in memory problems, 
his current memory problems were unrelated thereto.  On a 
measure of his current emotional status and coping style, the 
veteran's results were similar to those found in persons who 
presented as depressed and overly sensitive to criticism.  
These individuals, the examiner indicated, typically had a 
long history of interpersonal difficulties with underlying 
hostility and few social supports.  They often showed strong 
resentfulness and aggressiveness and anticipated rejection by 
others.  Their hypersensitivity could at times be to such a 
degree that they read malevolent meaning into even neutral 
situations.  This was usually a function of their depression 
and a long-standing tendency to take too seriously the 
remarks and actions of others.  The examiner indicated that 
they may be described by family or friends as brooding or 
harboring grudges and as being rigid.  Combined with the 
general personality style is the veteran's presentation of 
himself as having little resources with which to cope with 
the stressors of his life.  The examiner indicated that this 
was reflected in his discussion of joining the Merchant 
Marines as a way to cope and avoid the intense stress he 
feels in the close interpersonal relationships of the 
immediate family.  The diagnostic impression was dysthymia, 
chronic, mild to moderate, and amnestic disorder, not 
otherwise specified, mild, etiology unclear, but high 
probability of association with medical conditions.  

Although the veteran was scheduled for another diabetes 
mellitus examination in July 2001, he failed to report for 
the examination.  In October 2001, he was sent a letter by VA 
in order to provide him with another opportunity for an 
examination.  He was informed that if he failed to respond to 
the letter, his claim would be forwarded to the Board for 
review on the record.  The veteran failed to respond to the 
letter.  

Analysis
Service Connection

In this case, while the veteran is a wartime veteran, the 
record does not show nor does he assert that he injured his 
eyes or back during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

The regulations also state that refractive error is not a 
disease or injury within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).  "Presbyopia" is 
defined as refractive error, "a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363-64 
(1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Eye Disorder

The service medical records show that the veteran was treated 
for tender ecchymosis of the left eye following a physical 
altercation.  This injury healed without sequelae.  The 
remainder of the service medical records do not show any eye 
injury or disease.  All eye examinations revealed vision of 
20/20 in both eyes.  Although the veteran complained in 
August 1995 that he had to wear glasses to read, there was no 
diagnosis of eye injury or disease at that time.  

Currently, in correspondence of record and during his 
personal hearing, the veteran asserts that he has an eye 
disorder which is a direct result of his diabetes mellitus.  
Although the veteran is capable of stating that his vision 
has decreased, he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding the 
etiology of any current eye disorder are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The post-service medical records show that in August 1996, 
the veteran was afforded a VA general medical examination.  
In pertinent part, the eye examination revealed that pupils 
were equal, round, reactive to light and accommodation.  
Extraocular muscles were intact.  No eye disorder was 
diagnosed.  In August 1996, the veteran was afforded a VA 
visual examination.  His uncorrected visual acuity in both 
eyes was 20/20.  In December 1996, the veteran reported 
decreased vision, but examination revealed no visible retinal 
lesions.  

In December 1998, the veteran was afforded by VA a diabetes 
mellitus examination.  The examiner noted that the veteran's 
complaints of blurred vision, but indicated that prior 
ophthalmologic examination was negative for diabetic 
retinopathy.  The veteran was referred for an eye examination 
for evaluation.  The eye examination was conducted in 
December 1998.  The examiner concluded that the veteran had 
presbyopia.  The examiner reviewed the veteran's medical 
history of diabetes mellitus, but concluded that the veteran 
did not have diabetic retinopathy.  

As noted, refractive error is excluded, by regulation, from 
the definition of disease or injury for compensation 
benefits.  38 C.F.R. § 3.303(c).  

In this case, the record does not show that any inservice 
trauma or scarring  resulted in his presbyopia or any other 
disability.  Rather, as noted, the veteran contends that his 
diabetes mellitus has caused his eye problems.  This matter 
has been addressed in the December 1998 eye examination.  
This examination report concluded that the veteran does not 
have an eye disorder related to his diabetes mellitus and 
does not have diabetic retinopathy.  In sum, as with any 
claim for service connection, there must be a disability that 
is due to disease or injury.  In this case, the only abnormal 
finding is of presbyopia, rather than a condition due to 
disease or injury.  This determination is also consistent 
with VAOPGCPREC 82-90 (July 18, 1990) which also requires the 
presence of a disease or injury versus a defect or 
abnormality. 

Accordingly, service connection for an eye disorder to 
include presbyopia and diabetic retinopathy is denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Back Disorder

The service medical records show that in September 1981, the 
veteran was placed on limited duty due to low back pain.  In 
March 1982, the veteran was treated for chronic low back 
pain.  The examiner noted that the back pain initially began 
in 1979 when the veteran fell on his back.  In April 1982, 
the veteran reported that he had had chronic lumbar back pain 
since an accident in 1979 when he fell on his back.  
Evaluation at that time revealed chronic ligamentous back 
strain and severe chronic back pain.  The veteran thereafter 
began physical therapy and showed improvement.  By May 1982, 
he was returned to full duty.  A September 1982 reenlistment 
examination revealed no back abnormality.  A February 1988 
reenlistment examination revealed no back abnormality.  In 
May 1995, the veteran complained of low back pain.  He 
underwent a magnetic resonance imaging which showed mild disc 
bulge at the T7-T8 level, without evidence of associated 
significant spinal canal stenosis or significant foraminal 
narrowing.  In July 1995, the veteran underwent medical 
evaluation board proceedings.  At that time, it was noted 
that he originally had back pain in 1981 which was incurred 
during active duty and did not exist prior to service.  It 
was noted that he currently had thoracic spine back pain.  In 
August 1995, the veteran reported that the back pain was 
worse.  In October 1995, he continued to complain of back 
pain.  He was discharged in June 1996.

In correspondence and during his personal hearing, the 
veteran maintains that he injured his back during service and 
currently has back pain.  The Board notes that the veteran is 
competent to state that he injured his back during service 
and has current back pain.  He is not competent to state that 
current back pain is etiologically related to his inservice 
injury.  Espiritu.  

Post-service, the veteran was afforded a VA orthopedic 
examination in August 1996.  Physical examination did not 
reveal any positive objective findings.  The diagnosis was 
chronic intermittent back pain, asymptomatic at this time, 
with normal range of motion.  Lumbosacral back x-rays 
revealed no definite evidence of fracture, metastatic 
disease, disc space narrowing, or spondylolisthesis.  In 
December 1998, the veteran was afforded another orthopedic 
examination.  The examiner indicated that the veteran had 
chronic lumbago of undetermined etiology.  It was noted that 
it may be in fact emanating from either degenerative disc 
disease or associated facet joint arthropathy in its early 
stages.  

In sum, the record shows evidence of back injury during 
service and of treatment for that back injury.  Following 
that injury, the veteran complained of back pain for the next 
several years.  After he returned to full duty in May 1982, 
there were no further documented complaints of back problems 
until May 1995 when the veteran again complained of low back 
pain.  He underwent a magnetic resonance imaging which showed 
mild disc bulge at the T7-T8 level, without evidence of 
associated significant spinal canal stenosis or significant 
foraminal narrowing.  Thereafter, a medical evaluation board 
related current back pain to the original injury.  The 
veteran continued to complain of back pain at various times 
during the remainder of his service.  He was discharged in 
June 1996.  After service, the veteran's complaints of back 
pain have continued.  However, objectively, the examinations 
have been negative for any objective abnormality.  The 
documented mild disc bulge at the T7-T8 level has not been 
confirmed post-service nor has any disorder of the thoracic 
spine been diagnosed.  The most recent examination revealed 
that the veteran has chronic lumbago of undetermined 
etiology.  It was noted that it may be in fact emanating from 
either degenerative disc disease or associated facet joint 
arthropathy in its early stages.  The veteran did not have 
either degenerative disc disease or associated facet joint 
arthropathy of the low back during service.  The current 
diagnosis of lumbago was not related by the examiner to any 
disease or injury which was incurred during service.  

The Board thus finds that, while the veteran has back pain, 
the current competent evidence does not reflect that he has 
any underlying back disease or injury of the lumbar spine.  
The Court has stated in Clyburn v. West, 12 Vet. App. 296, 
301 (1999), that continued complaints of pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, (2001), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).  Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

Accordingly, since the veteran does not currently have an 
underlying back disorder due to disease or injury during 
service and since his current complaints of back pain are not 
derived from an inservice disease or injury as shown by the 
medical evidence, the claim of service connection for a back 
disorder must be denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert.

Evaluations

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Diabetes Mellitus

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The veteran has been assigned a 20 
percent rating since the effective date of service 
connection, June 7, 1996.  

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.  

The record shows that the veteran developed diabetes mellitus 
due to the steroids he was required to use for his liver 
transplant.  His diabetes mellitus required insulin and diet 
restrictions.  During the course of his appeal, he ceased 
taking insulin.  However, according to the November 1998 
liver examination, his blood glucose remained elevated after 
discontinuation of insulin.  The examiner recommended that 
the veteran take an oral hypoglycemic agent along with 
dietary modifications to control the diabetes.  Thereafter, 
the veteran was afforded a thorough diabetes mellitus 
examination in December 1998.  The examiner noted that in 
February 1994, the veteran developed steroid induced diabetes 
mellitus with an initial blood sugar of greater than 600 
milligrams.  He was thereafter started on insulin.  In 1995 
and 1996, his dose of insulin consisted of 20 units of NPH 
and 10 units of Regular insulin before breakfast and 10 units 
of NPH and 5 units of regular insulin before supper.  In 
1997, his diabetes improved and he was able to discontinue 
insulin therapy altogether.  The examiner indicated that the 
veteran was on diet restriction and his weight had been 
stable for several months.  There was no history of diabetic 
ketoacidosis or insulin induced hypoglycemia.  The examiner 
indicated that the veteran's diabetes mellitus was currently 
in remission. 

Thereafter, as noted, the veteran did not report for another 
diabetes mellitus examination nor did he indicate that he 
wanted to reschedule an examination. 

As noted, in order for a higher 40 percent rating to be 
warranted, the evidence would have to establish that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  As noted, the veteran is 
no longer taking insulin and is not required to do so.  
Although the examiner who performed the liver examination in 
November 1998 recommended that the veteran take an oral 
hypoglycemic agent along with dietary modifications to 
control the diabetes, the subsequent diabetes mellitus 
examination revealed that the veteran's diabetes mellitus is 
in remission and does not currently require medication.  

Thus, the veteran's diabetes mellitus was controlled during 
1996 by insulin and diet and since 1997 has been controlled 
by diet alone.  As such, the veteran's diabetes mellitus 
clearly does not meet the criteria for a higher rating and 
has not met the criteria at any point during the appeal 
period.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's diabetes mellitus now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  


Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The veteran has been assigned a 10 
percent rating since the effective date of service 
connection, June 7, 1996.  

The applicable criteria for rating cardiovascular disorders, 
including hypertension, were revised, effective January 12, 
1998 (during the pendency of this appeal). Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the new version of 
the regulation may only be applied as of the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation is 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  

A review of the evidence reveals that in August 1996, the 
veteran was afforded a VA general medical examination.  The 
veteran's blood pressure readings were as following: sitting 
was 140/100, lying was 140/100, and standing was 135/95.  In 
August 1996, the veteran was afforded a VA hypertension 
examination.  His blood pressure readings were as following: 
sitting was 140/100, lying was 140/100, and standing was 
135/95.  It was noted that the veteran was currently taking 
multiple medications.  Examination also revealed that the 
veteran's heart was not enlarged and the apex beat beyond 
midclavicular line was negative.  The diagnosis was 
hypertension on medication, not controlled.  October 1996 VA 
medical records revealed that the veteran's blood pressure 
was 120/70.  In December 1996, his blood pressure was 124/70.  
In May 1997, the veteran was hospitalized for approximately 
one week for follow-up of his liver transplant.  Physical 
examination revealed blood pressure of 142/93.

In July 1998, the veteran was afforded a liver examination by 
VA.  Physical examination revealed blood pressure of 152/87.  
In November 1998, the veteran was afforded another liver 
examination.  Physical examination revealed blood pressure of 
162/83.  In December 1998, the veteran was afforded by VA a 
diabetes mellitus examination.  Physical examination revealed 
blood pressure of 130/80.

The Board has considered all of the evidence of record.  In 
sum, under the old criteria, the veteran's hypertension does 
not meet the requirements for a 20 percent rating as his 
diastolic pressure was never 110 or more.  Under the new 
criteria, the veteran's hypertension does not meet the 
requirements for a 20 percent rating as his diastolic 
pressure was never 110 or more and his systolic pressure was 
never 200 or more.  Accordingly, a higher rating is not 
warranted under either version of the rating criteria for 
hypertension and, as such, neither version is more favorable 
to the veteran.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Under these circumstances, the Board must conclude that the 
criteria for an evaluation in excess of 10 percent have not 
been met and that the claim must be denied.  The Board agrees 
that the veteran is competent to assert that he is worse or 
that he should have a higher evaluation.  However, the Board 
concludes that the evidence generated by medical 
professionals is more probative of the degree of disability 
than the veteran's lay opinion.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved. 


Major Depressive Disorder

The RO has evaluated the veteran's psychiatric disorder under 
38 C.F.R. 4.71a, Diagnostic Code 9434, which is the rating 
code for major depressive disorder.  Effective November 7, 
1996, the criteria for rating psychiatric disabilities were 
revised.  As noted, where a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas.  Thus, the Board will consider whether a higher 
rating for major depressive disorder was warranted prior to 
November 7, 1996 under the former criteria, as well as 
whether a higher is warranted since November 7, 1996 under 
the revised criteria.  The Board notes that the new version 
of the regulation may only be applied as of the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 10 percent evaluation 
is assigned for less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment; a 30 
percent evaluation is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The criteria 
for a rating of 50 percent requires considerable impairment 
of ability to establish or maintain effective or favorable 
relationships with people; and psychoneurotic symptoms which 
cause the reliability, flexibility and efficiency levels to 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The formula provides a 100 percent rating 
for psychiatric disability in which: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
(effective prior to November 7, 1996).

As revised effective November 7, 1996, the General Rating 
Formula for Mental Disorders provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
or symptoms controlled by continuous medication; a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
rating where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships; and a 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130 (2001).

A review of the evidence reveals that in September 1996, the 
veteran was afforded a VA psychiatric examination.  At that 
time, the examiner noted that the veteran indicated that he 
was looking forward to starting school and eventually finding 
meaningful employment.  Mental status examination revealed 
that the veteran was oriented, alert, and coherent.  His 
appearance was neat and well-groomed with no mannerisms or 
bizarreness.  His attitude was extremely cooperative, but his 
affect was significantly depressed with some lability and 
mild inappropriate responses to some questions.  
Perceptually, he showed some mild disturbances with 
occasional visual distortion and images of dead relatives.  
Intellectually, he showed a significant lack of concentration 
and poor focus.  He was mildly concrete and was able to do 
only 4 numbers in a serial 7.  He had a low fund of 
information and was unable to name the vice president of the 
United States.  He showed significant concentration problems 
while clearly attempting to do the tasks with a great deal of 
diligence.  His thinking was preoccupied with depressive 
themes, but there was no evidence of delusional thinking or 
formal thought disorder.  There was some obsessional 
ruminations about death.  His speech was generally articulate 
without pressure.  There was no evidence of psychomotor 
retardation.  There was some mild psychomotor agitation.  The 
veteran showed marked loss of confidence in himself as well 
as a poor ability to focus.  He was somewhat mildly concrete 
in much of his thinking.  The examiner noted that the veteran 
complained of severe insomnia.  The diagnosis was major 
depressive disorder.  His GAF was 41-50. 

Based on this examination, the Board finds that the veteran 
exhibited severe impairment as defined in the former 
regulation.  Although much of his symptomatology was 
described as being mild, he was also described as being 
significantly depressed with a significant lack of 
concentration with poor focus.  His GAF was 41-50.  Overall, 
the Board finds that the criteria for a 70 percent rating was 
met.  However, the criteria for a 100 percent rating was not 
met.  As noted, much of his symptomatology was described as 
being mild.  The evidence does not show that the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
that there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or that the veteran was 
demonstrably unable to obtain or retain employment.  As 
noted, the veteran indicated that he was looking forward to 
starting school and eventually finding meaningful employment.

In reviewing the subsequent medical evidence, the Board finds 
that VAOPGCPREC 19-92 (September 29, 1992) must be applied.  
In that precedent opinion, the General Counsel stated that in 
evaluating service-connected disabilities, adjudicators 
should consider both the old and the new rating criteria and 
apply the new criteria only if there has been sufficient 
improvement in a disability to warrant reduction under the 
old criteria.  If we were to apply the new criteria to those 
veterans whose disabilities had improved, but the improvement 
is not enough to justify a reduction under the old criteria, 
these veterans would be disadvantaged by the new criteria.  
When an improvement in a disability sufficient to warrant a 
reduction under the old criteria occurs, however, the 
protection afforded by 38 U.S.C.A. § 1155 ceases and the new 
rating criteria should be applied.

The subsequent medical evidence shows that the veteran 
received psychiatric treatment for depression, sleep 
problems, feelings of anger and being despondent.  However, 
the veteran reported no suicidal or homicidal thoughts, he 
just indicated that he was very unhappy.

In correspondence of record and during his personal hearing, 
the veteran related that he was in school, but was having 
difficulty.  He also related that he and his wife had not had 
marital relations in many years because she was fearful of 
contracting AIDS due to the veteran's past blood 
transfusions.  He related that his only friend was his son-
in-law.  He also indicated that he would play baseball with 
children.  The veteran indicated that some nights he got too 
much sleep and some nights he had insomnia.  He related that 
he had panic attacks. 

On January 13, 1999 and January 27, 1999, the veteran was 
referred by VA for neuropsychiatric examinations.  During the 
interviews, the veteran reported that he was no longer 
noticing memory problems and he was doing very well in 
school.  The veteran indicated that his memory had been 
slower following his liver transplant, but otherwise was the 
same as before the transplant.  He related that he planned to 
be a Merchant Marine.  Although he would be away from his 
family for more than half of the year, he indicated that he 
believed that he could cope more easily to life and make that 
adaptation.  The veteran acknowledged continuing depression, 
but stated that he was not suicidal.  He reported that his 
problems with anger were significant, but that he coped by 
isolating himself from his family.  He related that he had 
difficulty being in crowds, but indicated that he did fine in 
small groups, like the classroom setting.  He denied any 
feelings of post-traumatic stress.  On mental status 
examination, he was alert, oriented, attentive, and 
responsive.  He appeared to readily comprehend what was 
requested and typically responded quickly.  He gave no 
evidence of any difficulty with expressive language.  There 
were no indicators of hallucinations nor delusions.  There 
was no sensory or motor abnormalities.  The veteran's affect 
was appropriate to the content of his speech and his mood was 
euthymic.  There was no outward indication of depressive 
symptoms.  The veteran's motivation and effort were well 
within the expected range for the nature of the tasks.  The 
examiner noted that results of the memory assessment 
indicated that the veteran's overall short term memory 
capacity was average; however, the discrepancy between his 
capacity for short term verbal recall and his ability in 
recall of visual-spatial information was significant.  The 
results suggested a decline in functioning for verbal short 
term memory such that the veteran could be described as 
presenting with a mild amnestic disorder in this area which 
was probably related to his hypertension or his diabetes 
and/or his liver problems.  The examiner indicated that 
although depression could be a contributing factor in memory 
problems, his current memory problems were unrelated thereto.  
On a measure of his current emotional status and coping 
style, the veteran's results indicated that he was depressed 
and overly sensitive to criticism.  The diagnostic impression 
was dysthymia, chronic, mild to moderate, and amnestic 
disorder, not otherwise specified, mild, etiology unclear, 
but high probability of association with medical conditions.  

In reviewing the aforementioned evidence, the Board finds 
that continuation of the 70 percent rating is not warranted 
as improvement in the level of severity of the veteran's 
psychiatric disorder was shown.  The Board finds that the 
definitive date of this improvement was the date of the 
January 13, 1999 examination.  Specifically, under the old 
rating criteria, the Board finds that as of January 13, 1999, 
the veteran met the 10 percent rating, but no more.  However, 
under the new rating criteria, the 30 percent rating, but no 
more, is met.  Therefore, as the new rating criteria is more 
advantageous to the veteran, it must be applied.  VAOPGCPREC 
19-92 (September 29, 1992). 

Under the old rating schedule, as noted, the 30 percent 
rating requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Although the veteran complained of limitations 
in his socialization and preference for isolation, he 
essentially indicated that this was his preference, not his 
capability.  Specifically, he indicated that he did have a 
positive relationship with his son-in-law and also 
participated in other social-oriented events such as 
interacting with children and those required by school.  In 
addition, he was doing very well in school, earning A's and 
B's, and was apparently thriving in the small classroom 
setting.  His cognitive functioning on mental status 
examination was not impaired, other than memory skills.  He 
still displayed depression, anger, and hypersensitivity, but 
he has found ways to cope with his feelings.  Thus, while he 
still displays moderate symptoms of his psychiatric disorder, 
currently, his psychiatric impairment has not been shown to 
be more than moderate in degree as required by the old rating 
criteria for a higher 30 percent rating.  

Under the new rating criteria, a higher 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  In this case, 
the veteran's psychiatric impairment generally does not cause 
him to perform everyday tasks unsatisfactorily, however, he 
does still exhibit depressed mood, anger, hypersensitivity, 
and complains of panic attacks.  In addition, he reports 
having chronic and severe insomnia.  He also had memory loss.  
Nevertheless, overall, the Board finds that although the 
veteran copes reasonably well with his symptoms, his symptoms 
are such that they cause occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

However, the criteria for a 50 percent rating have not been 
met.  A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran does not exhibit flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking.  He does have memory loss and 
some disturbances of motivation and mood as well as some 
difficulty in establishing and maintaining effective work and 
social relationships, but overall, the criteria for a 50 
percent are not met and the veteran's psychiatric impairment 
more closely approximates the criteria for a 30 percent 
rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's major depressive disorder now causes 
or has in the past caused marked interference with his 
employment (he is successfully enrolled in school), or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

As noted, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, staged ratings are 
warranted.  A 70 percent rating is warranted through January 
12, 1999, thereafter, a 30 percent rating is warranted.  The 
Board notes, however, that the Board is initially increasing 
the veteran to a 70 percent rating and then reducing that 
rating back down to 30 percent.  Although both ratings exceed 
the 10 percent assigned by the RO as the initial rating, the 
Board is in essence reducing the veteran's 70 percent rating 
effective January 13, 1999.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating. 38 C.F.R. § 3.344(c).

First of all, the Board has thoroughly considered the 
veteran's entire history of his major depressive disorder.  
The Board has set forth in detail why an initial 70 percent 
rating was warranted and why, as of January 13, 1999, the 
veteran's major depressive disorder warranted only a 30 
percent rating.  As noted, by the time of the January 1999 
examinations, the veteran reported that past problems had 
improved and that he was doing very well in school.  He 
reported that he had found ways to cope with his psychiatric 
disorder and indicated that he was thriving in the classroom 
setting.  On mental status examination, he was alert, 
oriented, attentive, and responsive.  He appeared to readily 
comprehend what was requested and typically responded 
quickly.  He gave no evidence of any difficulty with 
expressive language.  There were no indicators of 
hallucinations nor delusions.  The veteran's affect was 
appropriate to the content of his speech and his mood was 
euthymic.  There was no outward indication of depressive 
symptoms.  The veteran's motivation and effort were well 
within the expected range for the nature of the tasks.  
Overall, the veteran showed demonstrable improvement in the 
level of severity of his major depressive disorder.  

The improvement demonstrated in the January 1999 
examinations, beginning with the examination of January 13, 
1999, reflected an improvement under the ordinary conditions 
of life and work, by the veteran's own admission.  The 
veteran's personal situation had improved since his September 
1996 examination.  His cognitive functional also had clearly 
improved.  In general, the veteran was much more functional 
and satisfied in his life.  

In sum, beginning with the January 13, 1999 examination, this 
examination clearly established improvement since the initial 
rating decision and since the last examination report which 
reported findings consistent with a 70 percent rating.  Such 
improvement warranted reduction.  Under these circumstances, 
the Board concludes that the evidence is sufficient for a 
rating of 70 percent through January 12, 1999, and 
thereafter, for a 30 percent rating.  



Hepatitis C Status Post Liver Transplant with Abdominal 
Scarring

Effective May 31, 2001, the criteria for rating digestive 
disabilities were revised.  As noted, where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas.  Thus, the Board will 
consider whether a higher rating for the veteran's liver 
disorder was warranted under the former criteria, as well as 
whether a higher rating is warranted since May 31, 2001 under 
the revised criteria.  The Board notes that the new version 
of the regulation may only be applied as of the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  As set 
forth below, it is clear that the new rating criteria are 
more favorable to the veteran.  However, the Board is bound 
by VAOPGCPREC 3-2000 (2000) and can only apply the effective 
date of that criteria as of May 31, 2001.

The veteran's liver disorder has been rated as 10 percent 
disabling under Diagnostic Code 7345 since the effective date 
of service connection, June 7, 1996.  

Upon a review of the record, the Board notes that there are 
no medical records dated after May 31, 2001.  In February 
2001, the veteran was advised that pursuant to VCAA, VA would 
assist him in obtaining current medical evidence, in 
pertinent part, showing treatment for his liver disorder.  
However, thereafter, the veteran did not respond.  Likewise, 
as noted, he was informed that he could request further 
medical evaluation by VA in October 2001.  Although this 
letter was in regard to his diabetes, he nevertheless did not 
respond and has not indicated that there is further medical 
evidence to review in conjunction with his liver disorder nor 
has he requested further examination.  He has been told that 
his claims would be reviewed on the current record.  
Accordingly, the Board will review the veteran's current 
claim for a higher rating for a liver disorder on the record.

Under the old version of the rating schedule, Diagnostic Code 
7345 provides a 10 percent rating for demonstrable liver 
damage with mild gastrointestinal disturbance, and a 30 
percent rating is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency (than the 60 percent rating 
requires) but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent evaluation requires marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. § 
4.115, Diagnostic Code 7345 (2000).  

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

Under the new version of the rating schedule, the rating 
schedule has a diagnostic code specific to liver transplants, 
Diagnostic Code 7351.  Under that code, a 100 percent rating 
is warranted for an indefinite period from the date of 
hospital admission for transplant surgery and a 30 percent 
minimum rating is warranted otherwise.  It is noted that a 
rating of 100 percent shall be assigned as of the date of 
hospital admission for transplant surgery and shall continue.  
One year following discharge, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) of this chapter.  

The other diagnostic codes for consideration under the 
revised criteria are Diagnostic Code 7345 which is the same 
as under the old version as well as Diagnostic Code 7354, for 
hepatitis C.  Under that code, a 10 percent rating is 
warranted for intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, and nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks during the past 12 
month period; a 20 percent rating is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication; or incapacitating episodes (with symptoms such as 
fatigue, malaise, and nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks during the past 12 
month period; a 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, and nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 month period.

As noted, during service, the veteran suffered liver disease 
due to hepatitis C which necessitated a liver transplant, 
performed in March 1995.  The veteran was released from 
active duty over one year later, in June 1996.

Post-service, a review of the evidence shows that in August 
1996, the veteran was afforded a gastrointestinal examination 
which revealed that the veteran had daily/nightly episodes of 
flatulence and had lost weight since his liver surgery.  

In May 1997, the veteran was hospitalized for approximately 
one week for follow-up of his liver transplant.  At that 
time, the veteran's abdominal scarring was noted to be well-
healed.  The veteran underwent a colonoscopy which revealed 
several small polyps.  In addition, the veteran underwent an 
ultrasound of the right upper quadrant of his abdomen.  The 
impression was grossly unremarkable right upper quadrant of 
the transplanted liver.  The veteran also underwent a 
radiotracer injection to determine if there was any 
obstruction and there was not any obstruction.  The examiner 
did not relate current gastrointestinal complaints to the 
veteran's liver transplant.  It was noted that if the 
symptoms continued, further testing could be done to 
determine if he had inflammatory bowel disease.  In October 
1997, the veteran underwent VA liver x-rays.  The impression 
was status post liver transplant with no other abnormalities 
detected.  

In July 1998, the veteran was afforded a liver examination by 
VA.  At that time, he reported that since the liver 
transplant, he had intermittent fatigue and malaise, 
occasional headaches in the right frontal area, but no other 
significant complaints.  There were no problems with 
rejection of the liver and he had been maintained on 
immunosuppression without significant opportunistic 
infection.  Physical examination revealed that the abdomen 
was soft and nontender with a well-healed chevron incision in 
the upper abdominal region.  Bowel sounds were normoactive.  
There were no masses and no hepatosplenectomegaly.  The 
diagnosis was status post liver transplant.  The examiner 
noted that the veteran was presently stable, responding well 
to immune suppression without evidence of rejection or 
recurrence of significant liver disease; however, he was 
debilitated by ongoing fatigue associated with his 
medications and his depression.  In November 1998, the 
veteran was afforded another liver examination.  It was noted 
that since the liver transplantation, the veteran had done 
extremely well with no significant signs of rejection.  The 
veteran presented without significant complaints.  He denied 
abdominal pain, abdominal distention, jaundice, darkening of 
his urine, "acholic" stools, fevers, or malaise.  His 
recurrent evaluations for hepatitis C virus were negative.  
He had had no significant opportunistic infections due to his 
immune suppression.  Physical examination revealed that the 
abdomen was soft and nontender with normal bowel sounds and 
no masses.  There was a well-healed chevron incision across 
the upper abdominal region.  Liver percussed to 10 
centimeters in the mid clavicular line.  There was no 
palpable splenomegaly.  The cutaneous examination was 
remarkable for the absence of stigmata of chronic liver 
disease.  Hepatitis C testing was negative.  The examiner 
noted that the veteran was doing well post liver 
transplantation without evidence of rejection of the liver or 
complications as a result of his immune suppression. 

The Board further notes that in correspondence of record and 
during his personal hearing, the veteran complained of having 
diarrhea and flatulence.  

Under Diagnostic Code 7345, the applicable code under the old 
version of the rating criteria, in order for a higher rating 
to be warranted, the veteran's liver disorder must cause 
fatigue, anxiety, and gastrointestinal disturbance which 
necessitate dietary restriction or other therapeutic 
measures.  

The Board initially notes that the veteran most certainly has 
depression, but he has been separately service-connected and 
evaluated for this problem.  

The pertinent medical records show that since the transplant, 
the veteran has consistently complained of diarrhea and 
flatulence, intermittent fatigue and malaise (he has also 
denied these on examination), and occasional headaches.  The 
Board notes, however, that the veteran's fatigue has been 
associated with his depression and the medication he takes 
for his depression.  As noted, that disorder and any anxiety 
related thereto have been separately rated.  Moreover, the 
veteran's gastrointestinal complaints do not require dietary 
restriction or other therapeutic measures.  The veteran is on 
dietary restriction for his diabetes mellitus, not his liver 
disorder.  Accordingly, the Board finds that the criteria for 
a higher 30 percent rating are not met under Diagnostic Code 
7345.  

With regard to the new rating criteria Diagnostic Code 7351 
provides a 100 percent rating is warranted for an indefinite 
period from the date of hospital admission for transplant 
surgery.  One year following discharge (from hospital 
admission), the appropriate disability rating shall be 
determined by mandatory VA examination.  As noted, the 
veteran was released from active duty over one year after his 
transplant surgery.  The applicable examinations as well as a 
hospitalization show that post-service, the veteran's 
residual complaints were limited to reports of intermittent 
fatigue and malaise, occasional headaches in the right 
frontal area, and diarrhea and flatulence.  It was noted that 
since the liver transplantation, the veteran had done 
extremely well with no significant signs of rejection.  In 
addition, he had had no significant opportunistic infections 
due to his immune suppression.  The veteran has presented 
without significant complaints.

In light of the foregoing, the Board finds that as of May 31, 
2001, a minimum 30 percent rating is warranted for the 
veteran's residuals of liver transplant.  The Board will also 
consider whether a rating in excess of 30 percent is 
warranted under Diagnostic Code 7354.  As noted, in order for 
a 40 percent rating to be warranted, the veteran must exhibit 
daily fatigue, malaise, and anorexia with minor weight loss 
and hepatomegaly; or incapacitating episodes (with symptoms 
such as fatigue, malaise, and nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 month period.

The Board notes that the veteran has not had daily fatigue, 
malaise, and anorexia with minor weight loss and hepatomegaly 
nor has he had incapacitating episodes as described under the 
code.  Thus, a higher rating is not warranted under that 
code.  

The Board has also considered whether a compensable rating is 
warranted for the veteran's abdominal scarring.  The rating 
schedule provides ratings under several Diagnostic Codes for 
scarring of the skin.  Scars which are superficial, poorly 
nourished, with repeated ulceration are rated as 10 percent 
disabling under Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated as 10 percent disabling under Diagnostic Code 7804.  
Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  In this 
case, the veteran's scarring is noted to be well-healed.  
There is no functional impairment due to that scarring.  As 
such, a compensable rating for the scarring is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's liver disorder, since service 
separation has caused marked interference with his employment 
or that since service separation requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has only been 
hospitalized on one occasion since his service separation for 
evaluation of his liver transplant and his evaluation showed 
that the transplant was a success.  As noted, according to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Meek v. 
West, 216 F.3d 1363 (2000).  In this case, staged ratings are 
warranted.  A 10 percent rating is warranted through May 30, 
2001, thereafter, a 30 percent rating is warranted.  Thus, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent through May 30, 2001 
and there is no doubt to be resolved.  

However, based on a change in regulation, a 30 percent rating 
from May 31, 2001 is warranted.  

ORDER

An evaluation of 70 percent for major depressive disorder is 
granted through January 12, 1999, subject to the controlling 
regulations applicable to the payment of monetary benefits

A 30 percent evaluation is granted for major depression as of 
January 13, 1999, subject to the controlling regulations 
applicable to the payment of monetary benefits.   

Service connection for an eye disorder as secondary to 
diabetes mellitus is denied.  Service connection for a back 
disorder is denied.  

Entitlement to a higher evaluation for diabetes mellitus is 
denied.  Entitlement to a higher evaluation for hypertension 
is denied.  An evaluation higher than 10 percent for 
hepatitis C status post liver transplant with abdominal 
scarring for the period from June 7, 1996 to May 30, 2001 is 
denied.

A 30 percent evaluation for hepatitis C status post liver 
transplant with abdominal scarring is granted as of May 31, 
2001, subject to the controlling regulations applicable to 
the payment of monetary benefits.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

